 Case: 1:14-cv-09412 Document #: 118 Filed: 01/22/19 Page 1 of 6 PageID #:1432




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
UNITED STATES OF AMERICA and the       )
STATES OF CALIFORNIA, COLORADO, )
CONNECTICUT, DELAWARE, FLORIDA, )
GEORGIA, HAWAII, ILLINOIS,             )
INDIANA, IOWA, LOUISIANA, THE          )
COMMONWEALTH OF                        )
MASSACHUSETTS, THE STATES OF           )
MICHIGAN, MINNESOTA, MONTANA,          )
NEVADA, NEW JERSEY, NEW MEXICO, )
NEW YORK, NORTH CAROLINA,              )
OKLAHOMA, RHODE ISLAND,                )
TENNESSEE, TEXAS, THE                  )
COMMONWEALTH OF VIRGINIA, THE          )
STATES OF WASHINGTON,                  )
WISCONSIN, AND THE DISTRICT OF         )
COLUMBIA, ex rel, RONALD J. STRECK, )
                                       )  No. 14 C 9412
                         Plaintiffs,   )
                                       )  Judge Leinenweber
                  v.                   )
                                       )
TAKEDA PHARMACEUTICALS                 )
AMERICA, INC., ASTELLAS PHARMA         )
US, INC., ACTAVIS, LLC, BERLEX, INC., )
BOEHRINGER INGELHEIM                   )
PHARMACEUTICALS, INC., CELGENE         )
CORPORATION, DAIICHI SANKYO,           )
INC., ELI LILLY AND COMPANY, FIRST )
HORIZON PHARMACEUTICAL                 )
CORPORATION n/k/a SHIONOGI INC.,       )
JOM PHARMACEUTICAL SERVICES,           )
INC., MERCK & CO., INC., ORGANON       )
USA, INC., ROCHE LABORATORIES,         )
INC., SANTARUS, INC., and TEVA         )
PHARMACEUTICALS, USA, INC.,            )
                                       )
                         Defendants.   )
      Case: 1:14-cv-09412 Document #: 118 Filed: 01/22/19 Page 2 of 6 PageID #:1433




        THE STATE OF NEW YORK’S STATEMENT OF INTEREST REGARDING
        RETROACTIVITY OF THE NEW YORK FALSE CLAIMS ACT RAISED IN
       DEFENDANTS’ MOTION TO DISMISS RELATOR’S AMENDED COMPLAINT

           The State of New York submits this statement to address a misstatement of New York law

in the motion to dismiss the above-captioned qui tam action filed by defendants Eli Lilly and

Company and Astellas Pharma US, Inc. (collectively “Defendants”) under Rule 12(b)(6) (“Motion

to Dismiss”) and in Relator Streck’s opposition to the Motion to Dismiss. While the State of New

York (“New York”) chose not to intervene or decline in the aforementioned action as to the claims

asserted against Defendants under New York’s False Claims Act, State Finance Law § 189 et seq.

(“NYFCA”), New York, along with other states and the United States, remains the real parties in

interest. Accordingly, while New York takes no broader position on the other issues raised in

Defendants’ Motion to Dismiss or Defendants’ motion to dismiss under Rule 12(b)(1), New York

opposes dismissal of any New York State claims on the ground that they arose prior to passage of

the NYFCA and hereby seeks to correct statements by Defendants and Relator in their respective

motions papers regarding New York law.1

           Defendants state the following in their Motion to Dismiss:

           [A]s Streck admitted in Streck I2, twelve of the state FCA statutes were enacted
           after some or all of the activity alleged in the Amended Complaint. Streck I, 894
           F. Supp. 2d at 605 (dismissing claims post-dating effective dates of FCAs in these
           states). Those claims must therefore be dismissed or limited.



1
 Although Relator’s motion papers agree with the Defendants’ interpretation of New York law, New
York has since been informed that Relator now assents to the position taken by New York in this
Statement of Interest as to retroactivity of the NYFCA and joins New York’s rejection of the stipulated
dismissal of any pre-April 1, 2007 NYFCA claims.

New York did approach Defendants’ counsel to see if the Defendants would also like to revisit their
requested dismissal of the pre-passage NYFCA claims. Counsel for the Defendants responded that
“defendants are not inclined to concede that the NYFCA may be applied retroactively in this case to
conduct occurring prior to its enactment.”
2
    United States ex rel. Streck v. Allergan, Inc., et al., 894 F. Supp. 2d 584 (E.D. Pa. 2012) (“Streck I”).
   Case: 1:14-cv-09412 Document #: 118 Filed: 01/22/19 Page 3 of 6 PageID #:1434




(Motion to Dismiss at 35). Defendants then list several states, including New York, and sets forth

the date on which their false claims act statutes became effective; for New York, the effective date

of the NYFCA is April 1, 2007. Therefore, with respect to the New York claims, Defendants assert

that any pre-April 1, 2007 claims under Count XXIII of the Amended Complaint ought to be

dismissed. (Motion at 35, fn.23).

          Relator’s November 6, 2018 Response to Defendants’ Rule 12(b)(6) Motion to Dismiss

does not correct Defendants’ assessment of the applicable time period of certain state law claims,

including claims under the NYFCA, and consents to the dismissal, including the dismissal of

certain New York state claims, stating “Relator agrees with Defendants on certain points, and

stipulated to the dismissal with respect to certain components of his state law claims.” (Response

at 30).

          Both the Defendants and the Relator have misstated New York law with respect to the

validity of any pre-April 1, 2007 NYFCA claims. When the New York legislature enacted State

Finance Law § 187 et seq., in 2007, it expressly made the act retroactive. 2007 N.Y. Sess. Laws

Ch. 58, S.2108-c § 93(5) (Apr. 9, 2007) (“section thirty-nine of this act shall apply to claims filed

or presented prior to, on or after April 1, 2007”). The New York Court of Appeals and the federal

district courts by whom this issue has been considered, including the United States District Court

for the Southern District of New York, the United States District Court for the District of New

Jersey, and the United States District Court for the Eastern District of Pennsylvania, have held that

the NYFCA applies retroactively. People ex rel. Schneiderman v. Sprint Nextel Corp., 26 N.Y.3d

98, 113, 42 N.E.3d 655 (2015); United States and the State of New York, ex rel. Kane v. Healthfirst,

Inc., 120 F. Supp. 3d 370, 397 (S.D.N.Y. 2015); United States ex rel. Nevyas v. Allergan, Inc., No.

09-432, 2015 WL 3429381, *3 (E.D. Pa. May 26, 2015); United States ex rel. Boise v. Cephalon,
    Case: 1:14-cv-09412 Document #: 118 Filed: 01/22/19 Page 4 of 6 PageID #:1435




Inc., No. 08–287, 2015 WL 1724572, *15 (E.D. Pa. Apr. 15, 2015); United States ex rel. Bilotta

v. Novartis Pharmaceuticals Corp, 50 F. Supp. 3d 497, 540-41 (S.D.N.Y. 2014). See also United

States ex rel. Rahimi v. Zydus Pharm. (USA), Inc., No. CV 15-6536-BRM-DEA, 2017 WL

1503986, at *15 (D.N.J. Apr. 26, 2017), on reconsideration in part sub nom. Rahimi v. Zydus

Pharm. (USA) Inc., No. CV 15-6536-BRM-DEA, 2018 WL 515943 (D.N.J. Jan. 23, 2018)

(“[C]ontrary to Zydus's arguments, both the New York and New Mexico statutes are expressly

retroactive.”). 3

        Moreover, retroactivity of the NYFCA applies equally to all causes of action under the

NYFCA, including reverse false claims. As explained by the court in Healthfirst:

        the intent of the New York legislature is clear that the law should be applied
        retroactively. In the 2013 amendments to the State FCA that codified the “reverse
        false claims” scheme set forth by the FCA and FERA, the New York State
        Legislature provided: “[T]he provisions of this act shall apply to any pending cause
        of action brought pursuant to article 13 of the state finance law, and shall further
        apply to claims, records, statements or obligations, as defined by section 188 of the
        state finance law, that were made, used or existing prior to, on or after April 1,
        2007.” 2013 N.Y. Sess. Laws, Ch. 56, § 83(10). The Legislature included similar
        language when it first enacted the NYFCA in 2007, see 2007 Sess. Laws Ch. 58,
        §§ 39, 93(5), and when it amended the NYFCA in 2010. See 2010 Sess. Laws Ch.
        379, § 13.

Healthfirst, 120 F.Supp.3d at 397. Consequently, Defendants (and previously Relator) erred in

asserting that any pre-April 1, 2007 NYFCA claims must be dismissed as untimely.

        With respect to the stipulated dismissal of certain state law claims – including claims

brought under New York law that pre-date passage of the NYFCA – New York notes that it was



3
  As noted, Defendants’ argument in favor of dismissal of the pre-April 1, 2007 NYFCA claims rests
entirely upon the 2012 decision of the United States District Court for the Eastern District of
Pennsylvania in Streck I. That decision has been superseded by two decisions in the Eastern District of
Pennsylvania—United States ex rel. Nevyas v. Allergan, Inc. and United States ex rel. Boise v. Cephalon,
Inc.—as well as by the 2015 New York Court of Appeals decision People ex rel. Schneiderman v. Sprint
Nextel Corp., all of which were issued more than three years ago and all of which held that the NYFCA is
retroactive.
   Case: 1:14-cv-09412 Document #: 118 Filed: 01/22/19 Page 5 of 6 PageID #:1436




never asked by either party if it would stipulate to the dismissal. As the real party of interest with

respect to the NYFCA claims, the New York’s consent to dismissal of claims is essential. See

N.Y. State Fin. Law § 190(5)(a) (“Under no circumstances shall the state or a local government be

bound by an act of the person bringing the original action.”). The NYFCA applies equally to

claims occurring before or after April 1, 2007. Therefore, New York respectfully submits that the

Court should reject any claims of a stipulated dismissal of the pre-passage NYFCA claims.

       For the reasons set forth above, New York respectfully requests that the Court deny

Defendants’ motion to dismiss with respect to the pre-April 1, 2007 NYFCA claims as untimely

and reject the stipulated dismissal. New York takes no position with regard to Defendants’ motions

to dismiss upon grounds other than retroactivity of the NYFCA, or Relators’ oppositions to same.


                                               Respectfully submitted,


                                                      LETITIA JAMES
                                                      Attorney General
                                                      State of New York

                                                      By: s/ Hillary G. Chapman____
                                                      Hillary G. Chapman
                                                      Special Assistant Attorney General
                                                      Medicaid Fraud Control Unit
                                                      New York State Attorney General’s Office
                                                      28 Liberty Street
                                                      New York, New York 10005
                                                      (212) 417-5305
                                                      Hillary.chapman@ag.ny.gov

Dated: January 22, 2019
   Case: 1:14-cv-09412 Document #: 118 Filed: 01/22/19 Page 6 of 6 PageID #:1437




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 22, 2019, a true and correct copy of the foregoing THE

STATE OF NEW YORK’S STATEMENT OF INTEREST REGARDING RETROACTIVITY

OF THE NEW YORK FALSE CLAIMS ACT RAISED IN DEFENDANTS’ MOTION TO

DISMISS RELATOR’S AMENDED COMPLAINT was caused to be served via the Court’s ECF

filing system.



                                                         By: s/ Hillary G. Chapman____
